Vista la moción que antecede sobre desestimación de la presente apelación, fundada en la supuesta carencia de jurisdicción por parte de este tribunal debido a la falta de notificación al abogado del apelado, del escrito de apelación, y apareciendo que dicho escrito fué oportunamente notificado por correo a dicho abogado, después de haberse cumplido estrictamente con todos los requisitos previos prescritos en el artículo 320 del Código de Enjuiciamiento Civil, no ha lugar a la desestima-ción solicitada.